In an action by a vendee for specific performance of a real estate contract, plaintiff appeals from a judgment of the Supreme Court, Kings County (Martin, J.), entered October 17,1980, which is in favor of defendants upon the trial court’s dismissal of the complaint at the close of the plaintiff’s case. Judgment reversed, on the law, and new trial granted with costs to abide the event. A vendee is entitled to specific performance where the defect in the vendor’s title has been corrected by the time the judgment is rendered (Haffey v Lynch, 143 NY 241; see 5 Warren’s Weed, New York Real Property, Specific *798Performance, § 9.05; Harvey, Law of Real Property and Title Closing, § 566; 62 NY Jur, Vendor and Purchaser, § 189, p 490). Rabin, J.P., Cohalan, Weinstein and Thompson, JJ., concur.